Citation Nr: 0526582	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's Mother, Appellant's Sister, and 
Appellant's Husband


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The appellant served from April 25, 1994 through May 17, 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision denied service 
connection for a psychiatric disorder.

The claim was remanded in May 2003 and January 2005 for 
further development.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The evidence does not reasonably show that a currently 
diagnosed psychiatric disorder, to include PTSD, had its 
origins during the appellant's brief period of service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service, and bipolar disorder may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in October 2003, provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised her of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the appellant's service 
medical records and post service treatment records.  The 
appellant was afforded a VA examination.  She testified at a 
hearing held at the RO before a hearing officer in August 
2003, and a hearing held at the RO before the undersigned 
Veterans Law Judge in March 2004.  The Board does not know of 
any additional relevant evidence which is available that has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records reflect that the appellant was 
hospitalized in April 1994, after about 5 days of military 
service, because of a refusal to eat or drink.  She commented 
that she had decided to fast because she was having 
difficulty coping with military life.  She stated that the 
wanted to go home.  The diagnoses were adjustment disorder 
with mixed emotional features and schizotypal personality 
disorder.

A January 1999 private treatment note indicated that the 
appellant reported with complaints of depression.  She stated 
that she had been battling depression since she was 17.  The 
appellant reported that she had been in counseling for about 
a year.  The assessment was history of depression.

An August 1999 private treatment note stated that the 
appellant reported a "long-standing history since 
adolescence of experiencing auditory and visual 
hallucinations of a paranoid nature."  She indicated that 
she previously had been hospitalized in 1994, while in the 
military, due to stress and "not being able to cope with her 
mental problems any more."  The diagnosis was bipolar 
disorder, rapid cycling with psychotic features.

A private treatment note, dated later in August 1999, 
indicated that the appellant reported that she had been 
struggling with psychotic symptoms throughout her life, since 
about the age of 2.  She reported hearing voices and dealing 
with paranoid ideation.  She stated that she was hospitalized 
in the military due to a psychotic break.  The diagnosis was 
bipolar disorder with psychotic features versus 
schizoaffective disorder, bipolar type.  The psychiatrist 
noted that the appellant was psychotic at that time, but had, 
throughout her life, struggled to maintain control.

A September 1999 private treatment note reported that the 
appellant was suffering from auditory hallucinations, 
grandiosity, and high energy.  The diagnosis was bipolar 
disorder, psychotic, versus paranoid schizophrenia, versus 
schizoaffective disorder, bipolar type.  A private treatment 
note dated later in September 1999 noted a diagnosis of 
bipolar disorder with psychotic features.

An October 2001 private medical report indicated that the 
appellant reported experiencing a psychotic episode during 
military service.  The diagnosis was bipolar disorder with 
psychotic features.

The appellant, her mother, and her husband testified before a 
hearing officer at a hearing held at the RO in August 2003.  
The appellant stated that prior to entering service she was a 
good student, who was involved with extracurricular 
activities and activities within the community.  The 
appellant testified that when she was undergoing her entrance 
examination she requested that she not be given a 
gynecological examination because of her religious beliefs.  
She stated that when she entered boot camp she had to undergo 
a new examination and was told she had to have a 
gynecological examination.  She testified that the 
examination was very traumatic for her, and that the rest of 
the examination was also difficult.  The appellant reported 
that she tried to speak to several officers regarding her 
concerns, but was ignored.  She stated that the language and 
treatment used by the training officers was vulgar and upset 
her further.  The veteran reported that a Sergeant came and 
took her to the hospital, where she was admitted to the 
psychiatric ward.  She stated she was hospitalized for 18 
days.

The appellant's mother stated that she tried to talk to her 
daughter during that time, but it was difficult to locate 
her.  She indicated that her daughter called and told her she 
had been hospitalized, strapped down and medicated.  She 
stated that the appellant did not have any mental health 
problems growing up that she knew of.

The appellant's husband testified that the appellant had told 
him about her traumatic experiences in the military.

A September 2003 VA examination report noted that the 
appellant's claims folder was reviewed.  The appellant stated 
that she suffered a traumatic experience in the military and 
she is still suffering because of it.  The examiner stated 
that the veteran did not appear to have a psychiatric 
diagnosis at that time, and did not show symptoms of PTSD.  
He stated that a review of her private treatment records and 
her writings indicated that she was suffering from bipolar 
disorder with psychotic features.  He noted that her bipolar 
disorder was in remission.  The examiner went on to note that 
it was "highly unlikely that [the appellant's] bipolar 
disorder with psychotic features, currently in remission, is 
related to the short time that she was in the [military]."  
He noted that she was showing some adjustment symptoms in the 
military, but she did not show symptoms of bipolar disorder 
until 1999.

The appellant, her mother, and her sister testified before 
the undersigned Veterans Law Judge at hearing held at the RO 
in March 2004.  The appellant stated that had no mental 
health issues prior to enlisting in the military.  She 
reiterated her testimony regarding her traumatic physical 
examination prior to boot camp.  She stated that she was 
unable to pray during boot camp.  The appellant testified 
that she was hospitalized because she wouldn't eat or drink, 
but indicated that such fasting was part of her religious 
beliefs.  She stated that she talked to a psychiatrist twice 
during her hospitalization.  She reported that she first 
sought treatment in 1999.

The appellant's mother testified that the appellant looked 
numb when she picked her up at the airport after the 
appellant's discharge.  She stated that her daughter was a 
strong, active young woman before service, but came back 
"totally blank."

The appellant's sister stated that she noticed a difference 
in her sister when she returned home.  She indicated that her 
sister would not talk to her, or get involved in her life.

The Board remanded the claim in January 2005, with a request 
that the RO obtain the appellant's records from the Social 
Security Administration.  Such records were obtained.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for a psychosis, such 
as bipolar disorder, may be granted if manifest to a 
compensable degree within one year of separation from 
service, if the veteran has more than 90 days of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that the veteran's claim for 
service connection for a psychiatric disorder has included a 
claim for service connection for PTSD.  However, a review of 
the record indicates that the veteran does not have a 
diagnosis of PTSD; indeed, the September 2003 VA examination 
report indicates that the veteran does not exhibit any 
symptoms of PTSD.  Accordingly, the criteria that are 
specific to PTSD are not met in this case.  Likewise, the 
criteria for presumptive service connection for a psychosis 
are not applicable, as the appellant does not have the 
requisite period of service for such criteria to be 
considered.

A review of the record indicates that the appellant has a 
current diagnosis of bipolar disorder.  Such diagnosis was 
initially made in August 1999.  The question of whether the 
veteran's current psychotic difficulties had their onset in, 
or are otherwise related to, active service involves a 
determination as to whether there is competent medical 
evidence of record having a bearing as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the record 
does not reflect that the appellant possesses a recognized 
degree of medical knowledge, her assertions as to the 
existence, nature and etiology of her current diagnosis are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that private treatment notes from August 1999 
through October 2001 reflect continued treatment for bipolar 
disorder.  While such records refer to the appellant's 
psychiatric treatment during service, they also refer to a 
history of complaints prior to service.  The September 2003 
VA examiner noted her likely current diagnosis and stated 
that it was "highly unlikely that [the appellant's] bipolar 
disorder with psychotic features, currently in remission, is 
related to the short time that she was in the [military]."  
He noted that she was showing some adjustment symptoms in the 
military, but she did not show symptoms of bipolar disorder 
until 1999.  In the absence of evidence weighing against, or 
at least balancing, the September 2003 VA examination report, 
there is currently no tenable basis upon which service 
connection may be granted.  Accordingly, service connection 
for a psychiatric disorder, to include PTSD, is denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


